Citation Nr: 0107962	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran served in the Army Air Force during World War II 
as a bomber pilot.  He was shot down in March 1944 and was 
confined as a prisoner of war (POW) by the German government 
until May 1945.  The veteran submitted documentation of his 
years of service on several occasions but did not file a 
claim for disability compensation benefits until August 1998.

In August 1998, the veteran submitted the claim on appeal.  
He alleged an ear injury in service in 1943 and foot and 
dental problems while a POW.  

The veteran submitted several releases for authorization to 
obtain private treatment records.  He was contacted by the RO 
in January 1998 [sic] and informed that the addresses for the 
listed physicians were incomplete.  The veteran needed to 
provide the necessary information before an attempt could be 
made to obtain the records.  He was also asked to submit the 
necessary authorization to obtain the records from two 
additional providers.

The veteran responded in February 1999 and said that there 
were no available private treatment records pertaining to his 
ear and dental claims.  The records had been destroyed.  He 
also submitted a VA Form 10-0048, Former POW Medical History.

The veteran did not report any dental trauma while a POW.  He 
listed that he had bleeding from the gums, cavities and 
toothaches.  He also said that he had Trench foot while a 
prisoner.  He did not relate any type of ear problem to his 
captivity.

The veteran was afforded several VA examinations in March 
1999.  In regard to his feet, the veteran related a history 
of tinea pedis while a captive.  He said that he received 
additional treatment after he left the service that resolved 
the problem.  He said that he had had minimal problems with 
his feet since that time.  The impression was history of 
tinea pedis without findings of current infection.

A VA dental examination noted no impairments or limitations.  
There were several missing teeth.  The diagnosis was 
partially depleted dentition, teeth in good repair and no 
dental disability noted.  The examiner also remarked that the 
veteran had had recent radiographs by a private dentist.

The veteran was provided with ear, nose, and throat (ENT) and 
audiology examinations.  In regard to his left ear, the 
veteran said that he sustained a ruptured eardrum in service 
while flying a training mission in 1943.  He said that he 
received no treatment for this condition and it healed on its 
own.  However, he later developed symptoms in 1960 that were 
diagnosed as Meniere's disease in the left ear.  He later 
underwent a left-sided labyrinthectomy for relief of the 
vertigo.  The surgery was successful in eliminating the 
vertigo but he had had persistent tinnitus in the left ear 
since that time and no hearing in the left ear.  The examiner 
noted a right ear hearing loss and said that it was likely 
age-related.  In regard to the left ear, the examiner stated 
that the left ear trauma from 1943 was a "possible" 
etiology of the ultimate Meniere's disease.

The veteran also underwent testing for his hearing acuity.  
The results indicated that the veteran had a profound hearing 
loss in the left ear.  The right ear results were sufficient 
to establish a disability under 38 C.F.R. § 3.385 (2000).  
The examiner stated that the right ear hearing loss could 
possibly be secondary to noise exposure.  The examiner said 
that the left ear hearing loss was due to left ear surgery in 
1960.  The examiner further opined that the surgery in the 
left ear was not likely secondary to tympanic membrane 
perforation in service.

The RO also attempted to obtain the veteran's service medical 
records (SMRs) with requests to the National Personnel 
Records Center (NPRC).  The NPRC responded in July 1999 that 
the SMRs were not available.  The NPRC also stated that there 
were no Surgeon General Office (SGO) records.  The veteran 
was informed of this result by way of a telephone 
conversation on July 15, 1999.  The results of the call were 
recorded on a Report of Contact dated that same date.  

The veteran's claim was denied in August 1999.  In regard to 
the ear disorder, the right ear hearing loss was not 
addressed.  All three issues were denied as not well 
grounded.  The decision also noted that the veteran was 
eligible for dental treatment based on his status as a former 
POW.

The veteran submitted his substantive appeal in January 2000.  
He also submitted a statement wherein he addressed the three 
pending issues.  In regard to his foot disorder, the veteran 
acknowledged that he suffered no long-term effects from his 
tinea pedis.  He indicated that he "would accept" the RO's 
decision in regard to this issue.  The veteran should be 
contacted and asked if he desires to withdraw the appeal with 
respect to his claimed foot disorder.

The veteran also addressed his dental claim.  He essentially 
limited his claim to one tooth that had required care over 
the years.  He felt that his treatment as a POW had lead to 
the condition of the tooth and that he should be service-
connected.  The veteran should be contacted and requested to 
clarify if he is seeking compensation for this tooth or 
additional treatment.  If he is seeking treatment, he should 
be specifically advised as to his entitlement to treatment 
under 38 C.F.R. § 17.161(e) (2000).  If the veteran is 
seeking compensation, he should be contacted for information 
regarding any private dental treatment provided as indicated 
at the March 1999 VA dental examination.

The veteran also submitted a corroborating statement from one 
of his brothers that was co-piloting a plane with the veteran 
in 1943 at the time the appellant said he suffered a ruptured 
eardrum.  The brother described the veteran's left ear 
problems during the flight and upon landing.  He also said 
that a flight surgeon later grounded the veteran for a week.  
Finally, the brother said that, even though the eardrum 
healed, the veteran later experienced problems that required 
surgery.

In regard to the veteran's ear disorder/hearing loss, the two 
VA examiners have provided somewhat conflicting opinions.  
One examiner has attributed the veteran's right ear hearing 
loss as possibly related to exposure to acoustic trauma, 
while the other has said it is likely age-related.  In regard 
to the left ear, one examiner stated that the ruptured 
eardrum could be a possible etiology for Meniere's and the 
subsequent treatment and hearing loss.  The second examiner 
did not think there was a likely connection between the 
ruptured eardrum and development of Meniere's.  The Board is 
unable to resolve the claim based on the medical evidence of 
record and finds that a new examination is required.  

Finally, the Board notes that no written notification of the 
missing SMRs is contained in the claims file.  The veteran 
must be provided with written notice that his records are 
unavailable and informed that he may submit other forms of 
evidence to support his claim.  See Hayre v. West, 188 F.3d 
1327, (Fed. Cir. 1999); VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)(1)).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked if he intended to withdraw his 
appeal in regard to his claimed foot 
disorder.  He should also be asked to 
clarify if he is seeking treatment for 
his dental condition, disability 
compensation, or both.  If he is seeking 
just treatment, he should be asked to 
withdraw his disability claim.

2.  Although, the veteran has indicated 
that there are no outstanding treatment 
records in the past, in compliance with 
the VCAA he should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  Any 
efforts to obtain the records must be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
folder.

3.  In light of the veteran's missing 
SMRs, he must be advised that he can 
submit other forms of evidence in support 
of his claims. 

4.  The veteran should be accorded VA 
ENT/audiological examination(s) to 
determine the nature, extent and etiology 
of any bilateral hearing loss and tinnitus 
diagnosed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must be 
made available for review.  The examiner 
is requested to review all pertinent 
medical records along with the veteran's 
claims file, to include any additional 
records that may have been obtained.  
Based on a complete review of this 
information, and after reviewing the 
conflicting findings of the March 1999 VA 
audiology examination and the March 1999 
VA ENT examinations, the examiner is 
requested to provide opinions addressing 
the relationship, if any, between (1) any 
currently diagnosed bilateral hearing loss 
and tinnitus and the veteran's history of 
noise exposure during his period of active 
service; (2) whether it is at least as 
likely as not that the veteran's ruptured 
ear drum in 1943 was the cause of his 
Meniere's disease in 1960 that required 
surgery; and, (3) if so, is the veteran's 
resultant left ear hearing loss related to 
that surgery.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


